July 25, 2013 DREYFUS INVESTMENT FUNDS - Dreyfus/The Boston Company Small Cap Growth Fund Supplement to Summary and Statutory Prospectuses dated July 1, 2013 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY Effective on or about October 1, 2013, the following information will supersede and replace the second sentence of the first paragraph in “Principal Investment Strategy” in the summary prospectus and “Fund Summary - Principal Investment Strategy” in the prospectus and the fourth through sixth sentences of the first paragraph in “Fund Details - Goal and Approach” in the prospectus: The fund currently considers small-cap companies to be those companies with market capitalizations that fall within the range of $50 million and $4 billion. The fund may invest up to 20% of its net assets in securities not considered to be small-cap companies.
